DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batot US 20080252444 A1 in view of GHANNAM US 20150006037 A1.
Regarding claim 1 Batot teaches
1. A method for detecting at least one contact event on a vehicle, in particular a motor vehicle(50), with at least one impact sensor(28) for detecting at least one impact[0025, 0028], and with at least one ultrasound sensor[0028], in particular with a sensor device, 
wherein an approximation of an object in direction of the vehicle is detected[0028] and/or an approximation of the vehicle in direction of an object is detected by the ultrasound sensor and in that when(conditional limitation does not have patentable weight) detecting an approximation, the impact sensor is switched into a ready-to- receive state.[0028]
but does not explicitly teach 
impact sound sensor to sense impact sound.
Ghannam teaches
impact sound sensor to sense impact sound.[0016]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Batot with teaching by Ghannam in order to use impact sensors instead of camera in order to provide sensing of force at the impact location and classify the object causing the displacement and identify the proper response of the vehicle.[0026]
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645